DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements filed March 8, 2021 and November 3, 2020 have been considered.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.



Claims 1, 10-14, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US20050124910 to Gupta (Gupta) in view of US 20060215013 to Jongsma et al. (Jongsma).  

In regards to Claim 1, 10 and 28, Gupta teaches a device for clinical vibration sensitivity assessment (see entire document, for example Title), the device comprising: a combination of a cellular phone (see entire document, for example Abstract) and a probe configured to be applied to a test location on a test subject’s skin and to convey vibrations generated by the mobile telephone to the test location (see entire document, for example Fig. 1, Vibration Head/Probe 12 and Claims 19, 43 and 52.), but does not explicitly teach an attachment portion configured to detachably clip the device onto a mobile telephone, wherein an internal shape of the attachment portion is configured closely to match an external shape of the mobile telephone and the head/probe being provided in the device configured to be applied to a test location on a test subject’s skin and to convey vibrations generated by the mobile telephone to the test location.

Jongsma teaches a structure for detachably connecting a medical-related apparatus to a mobile phone, such that it can facilitate phone calls without being used for medical-related function and perform normal telephony functions. More specifically Jongsma teaches a device for connecting an endoscope to a video phone so it can monitor physiological information conveniently by the telephone as the present application belongs to the same technical field of medical monitoring (see entire document, for example Figs. 1 and 2 and para. 0023 “The adapter 3 comprises a fixing element such as a slot for sliding in and accurately positioning the mobile telephone and the camera thereof.”, 0024, 0026, 0035 and 0036. For clarification, the adapter can be arranged to detachably connect the medical-related apparatus to the 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the present application to modify the device for clinical vibration sensitivity assessment which is a combination of a cellular phone and a probe configured to be applied to a test location on a test subject’s skin and to convey vibrations generated by the mobile telephone to the test location taught by Gupta with an attachment portion configured to detachably clip the device onto a mobile telephone, wherein an internal shape of the attachment portion is configured closely to match an external shape of the mobile telephone taught by Jongsma for the predictable purpose of providing accessory components that are easily attached and removed with the need for additional tools by use of a snap fitting (see Jongsma, para. 0035). (Also see MPEP 2144.04 V Making Portable, Integral, Separable, Adjustable, Or Continuous). 

In regards to Claim 11, Gupta in view of Jongsma inherently teaches the attachment portion dampens vibrations generated by the mobile telephone since the attachment portion would necessarily be an additional mass that would dampen the mobile telephone’s vibration. 

In regards to Claim 12, Gupta in view of Jongsma inherently teaches the attachment portion is configured to directly contact a metallic rim of the mobile telephone since the attachment portion would necessarily attach to the metallic rim of the mobile telephone to have a secure connection. 

In regards to Claim 13, Jongsma teaches “snap-on” accessory attachment portions for the purpose of providing accessory components that are easily attached and removed without the need for additional tools (see entire document, for example para. 0035) which are notoriously known to be formed of a material having resilience, and the attachment portion is dimensioned such that when the device is connected to the mobile telephone the resilience of the material urges the attachment portion to grip the mobile telephone. 
 
In regards to Claim 14, protective holding cases that are configured to be opened to allow a part of the mobile telephone to be inserted into the attachment portion and to be closed to grip the part of the programmable vibration source are notoriously known for the purpose of providing protection to the enclosed electronic device. 

In regards to Claim 29, Jongsma teaches the internal shape of the attachment portion is based on the external shape of the mobile telephone (see entire document, for example para. 0035). 

Claims 2-4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US20050124910 to Gupta (Gupta) in view of US 20060215013 to Jongsma et al. (Jongsma) as applied to Claims 1, 10-14, 28 and 29 above, in further view of US20110082384 to Harte et al. (Harte). 

In regards to Claim 2, Gupta in view of Jongsma teach the essential features of the claimed invention, except for the probe comprises a helical portion. Harte teaches the probe comprises a helical portion for the purpose of determining the amount of pressure being exerted at the stimulation site (see entire document, for example para. 0005). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the present application to modify the device for clinical vibration 

In regards to Claim 3, Gupta in view of Jongsma and Harte inherently teaches the helical portion dampens vibrations generated by the mobile telephone since the helical portion would necessarily be an additional mass that would dampen the mobile telephone’s vibration. 

In regards to Claim 4, Gupta in view of Jongsma and Harte inherently teaches the helical portion is configured to resonate with vibrations generated by the mobile telephone since the spring (helical) portion is part of the probe as taught by Harte, then the spring would inherently resonate with vibrations generated by the mobile telephone.

In regards to Claim 6 and 7, Harte teaches a proximal end of the probe connects to    the    attachment portion and a distal end of the probe is rounded (Claim 6) and the rounded distal end of the probe is provided by a substantially spherical  portion (Claim 7)(see entire document, for example Fig. 4A pressure member 34).  Moreover, the selection of rounded substantially spherical distal ends of a probe are a customary selection in the art to provide a probe which does not puncture the skin.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US20050124910 to Gupta (Gupta) in view of US 20060215013 to Jongsma et al. (Jongsma) as applied to Claims 1, 10-14, 28 and 29 above, in further view of US 20110166473 to Hasbun (Hasbun). In regards to Claim 5, Gupta in view of Jongsma teaches the essential features of the claimed invention, except for explicitly teaching a proximal end of the probe connects to the attachment portion and a distal end of the probe tapers to a point. . 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US20050124910 to Gupta (Gupta) in view of US 20060215013 to Jongsma et al. (Jongsma) as applied to Claims 1, 10-14, 28 and 29 above, in further view of US 20160143534 to Hyde et al. (Hyde).  In regards to Claim 15, Gupta in view of Jongsma teaches the essential features of the claimed invention, except for explicitly teaching the mobile telephone is a tablet. However, as noted above in para. 5, the definition of a tablet is indefinite because the metes and bounds of the size is unknown such that one skill in the art is unable to distinguish a tablet from a cellular telephone.  This is especially true today as the size of cell phones are larger than previously known. Hyde teaches the interchangeability between a mobile telephone and a tablet (see entire document, for example para. 0044 “mobile computing devices (e.g., hand-held portable computers, Personal Digital Assistants (PDAs), laptop computers, netbook computers, tablet computers, and so forth), mobile telephone devices (e.g., cellular telephones and smartphones), devices that include functionalities associated with smartphones and tablet computers (e.g., phablets)”).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the present application to modify the device for clinical vibration sensitivity assessment taught by Gupta in view of Jongsma by substituting the . 

Response to Amendments and Arguments
Applicant’s amendments and arguments filed January 27, 2021 have been fully considered.  Accordingly, in view of the amendments and arguments, the rejections under 35 USC 112(b) and 35 USC 102(b) are withdrawn. Applicant’s arguments with respect to Claims 1-7 and 10-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL E. ALTER whose telephone number is (571)270-3892.  The examiner can normally be reached on Monday and Tuesday, 9:00 AM to 5:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MITCHELL E. ALTER
Examiner
Art Unit 3791

/MITCHELL E ALTER/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791